Citation Nr: 0212799	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  02-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes of the right shoulder, evaluated as 20 percent 
disabling effective June 24, 1998 and 40 percent disabling 
effective March 23, 2000.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

(The issues of entitlement to increased evaluations for a 
total left knee replacement, Meniere's syndrome with hearing 
loss, degenerative changes of the cervical spine, status post 
spinal injury with degenerative changes of the thoracic and 
lumbar spines, and vascular headaches; will be the subject of 
a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946, and from March 1951 to August 1970.

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO, among other actions, 
granted an increased (compensable) evaluation of 20 percent 
for degenerative changes of the right shoulder effective from 
June 24, 1998, and a 40 percent evaluation effective from 
March 23, 2000.  The RO also denied an increased evaluation 
for hypertension in excess of 10 percent disabling.  The 
veteran appealed these evaluations.

It is noted by the Board of Veterans' Appeals (Board) that in 
the last rating decision of November 2001 the RO evaluated 
the veteran's hypertension and vascular headaches in 
combination.  The Board finds that the rating criteria for 
hypertension (38 C.F.R. § 4.104, Diagnostic Code 7101) and 
vascular (migraine) headaches (38 C.F.R. § 4.124a, Diagnostic 
Code 8100) are substantially different.  That is, the 
criteria do not evaluate overlapping symptomatology.  See 
38 C.F.R. § 4.14 (2001); see also Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Therefore, the Board will evaluate these 
disabilities separately.

In a letter received on August 8, 2000, the veteran 
apparently raises a claim that clear and unmistakable error 
was committed by the RO in the evaluations of his service-
connected disabilities in a rating decision of April 20, 
1992.  

The Board finds that this issue in not properly before it at 
the present time and that it is not inextricably intertwined 
with the issues on appeal.  Thus, this matter is referred to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board is undertaking additional development on the claims 
of entitlement to increased evaluations for a total left knee 
replacement, Meniere's syndrome with hearing loss, 
degenerative changes of the cervical spine, status post 
spinal injury with degenerative changes of the thoracic and 
lumbar spines, and vascular headaches, pursuant to authority 
granted by 67 Fed. Reg. 3,009-3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issues decided below has been obtained.

2.  From June 18, 1998 to October 26, 1999, degenerative 
changes of the right shoulder are characterized by right arm 
motion limited to midway between the side and shoulder level.

3.  From October 27, 1999, degenerative changes to the right 
shoulder are characterized by right arm motion limited to 25 
degrees from his side.

4.  Hypertension is characterized by diastolic pressure 
predominantly 100 that requires continuous medication for 
control.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for degenerative changes of the right shoulder, effective 
from June 18, 1998 to October 26, 1999 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002);  38 C.F.R. §§ 3.155, 3.157, 3.400, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5003, 5200-5203 (2001).

2.  The criteria for an increased evaluation of 40 percent 
for degenerative changes of the right shoulder, effective 
from October 27, 1999 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.1, 
4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5200-5203 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.155, 3.157, 3.321(b)(1), 
3.400, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.104, Diagnostic 
Code 7101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5103A, 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

It is recognized by the Board that the provisions of 
38 U.S.C.A. § 5103A (duty to assist) did not become effective 
until the fall of 2000.  These provisions were considered by 
VA in the statement of the case (SOC) issued in May 2002.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  This was 
specifically addressed by the RO in October 2001 when it 
contacted the veteran directly by telephone.  The veteran was 
informed of the actions he must take and the type of evidence 
required in order to establish his current claims.  He was 
also informed of what further actions would be taken by VA to 
develop his claim.  Specifically, to obtain VA outpatient 
records he had identified as pertinent to his claims.  In the 
SOC of May 2002, VA specifically notified the veteran of the 
evidence that it had considered.  Thus, the requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A have been met.  See also 
Quartuccio v. Principi, No. 02-997 (U.S. Vet. App. June 19, 
2002) (holding that section 5103(a), as amended by VCC, and 
§ 3.159(b) as recently amended, require VA to inform claimant 
of which evidence VA will provide and which evidence claimant 
is to provide, and remanding where VA failed to do so).

The Board finds that all records pertinent to the current 
claims in the possession of the Federal government have been 
obtained, to include VA treatment records.  The veteran was 
afforded a VA compensation examination in June 2000 to 
evaluate his hypertension and right shoulder disability.  
This examiner has provided evidence/opinion on the severity 
of the veteran's service-connected disabilities.  This 
examination also provided clinical findings and there are 
numerous radiological studies of the right shoulder of 
record.  The examiner specifically referenced the veteran's 
medical history and the claims file appears to have been 
available for review.  The examiner of June 2000 specifically 
addressed questions regarding the veteran's functional 
limitations due to pain, weakness, excess fatigability, 
and/or incoordination resulting from his right shoulder 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  



Therefore, this examination is fully adequate for providing 
evidence regarding the severity and effects of the claimed 
disorders.  In addition, the veteran has not alleged that his 
hypertension or right shoulder disability was treated by a 
private healthcare provider in recent years.  Based on the 
above analysis, further development of the medical evidence 
is not warranted under the provisions of 38 U.S.C.A. §§ 5107 
or 5103A.

The veteran was provided with the opportunity to request a 
hearing before VA on the VA Form 9 (Appeal to Board of 
Veterans' Appeals) submitted in May 2001.  However, he 
indicated that he did not desire to have such a hearing.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  
38 U.S.C.A.§ 5103A.  

In addition, as he has been provided with the opportunity to 
present evidence and arguments on his behalf and availed 
himself of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


Increased Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2001).  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

Normal range of motion in a shoulder joint is from 0 to 180 
degrees of forward extension (flexion) and abduction.  
38 C.F.R. § 4.71, Plate I.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  


Right Shoulder Disability

Factual Background

The veteran was hospitalized in March 1998 for a fall that 
fractured his right hip.  On examination, there was decreased 
muscle tone in the upper extremities with minimal tremors of 
the arms.  A physical therapy evaluation of early March 1998 
noted that range of motion in the right upper extremity was 
within full limits.  Muscle strength in the right arm was 5 
out of 5 (5/5) and sensation was intact.  Endurance was noted 
to be fair.  A physical therapy evaluation conducted five 
days later noted similar results.

He was seen in a VA orthopedic clinic on June 18, 1998 for 
complaints of right shoulder pain that had become worse since 
March 1998.  He claimed that this pain prevented him from 
doing overhead work.  On examination, active range of motion 
was forward flexion from 0 to 25 degrees and abduction from 0 
to 35 degrees.  Passive range of motion was flexion from 0 to 
150 degrees and abduction from 0 to 140 degrees.  There was 
pain with motion in all directions.  The assessment was 
osteoarthritis of the glenohumeral joint with impingement 
signs.

A right shoulder X-ray of June 1998 revealed narrowing of the 
right glenohumeral joint with associated bone sclerosis.  
There was also narrowing of the acromioclavicular joint 
space.  The impression was moderately severe osteoarthritis 
of the right shoulder and the acromioclavicular joint.

A follow up visit to the orthopedic clinic in late June 1998 
noted that the veteran reported a 60 percent improvement in 
his right shoulder function after a steroid injection.  
Surgery for a total shoulder replacement was considered by 
him, but he wished to pursue conservative treatment instead.  
On examination, forward flexion was from 0 to 110 degrees and 
abduction from 0 to 100 degrees.  The assessment was right 
shoulder impingement with severe osteoarthritis.

In September 1998, the veteran was seen by a VA physical 
therapy clinic.  Muscle strength in the right upper extremity 
was 4/5.  There was limited range of motion in the right 
shoulder with active flexion from 0 to 90 degrees and passive 
flexion from 0 to 110 degrees.  

The veteran was seen a few days later in the occupational 
therapy (OT) clinic.  He complained of right shoulder pain.  
His right upper extremity was noted to be within full limits.  
However, movement was found to be slow in the right upper 
extremity.  Self care skills regarding his upper extremities 
were found to be "modified independence" requiring the use 
of a button aid device and time.  In October 1998, the 
veteran complained of increased right shoulder pain.  Active 
range of motion noted shoulder flexion from 0 to 62 degrees 
and abduction from 0 to 70 degrees.  Muscle tone was normal.  
He claimed that the pain in his right shoulder on a scale 
from one (no pain) to ten (extreme pain) was at a seven to 
eight level.  There was diminished sensation in the digits of 
both hands.  His self care skills had diminished in the right 
upper extremity to "minimal assistance" and required the 
use of adaptive techniques to dress.  His right shoulder 
disability also caused problems with his ability to brush his 
teeth and comb his hair.  He reportedly no longer drove an 
automobile due to his right shoulder problems.  The 
assessment included decreased active range of motion and 
muscle strength in the right upper extremity.  

By January 1999, the OT clinic noted active shoulder flexion 
of 0 to 127 degrees and abduction of 0 to 90 degrees.  His 
pain level was noted to be five on a scale from one to ten.  
In addition, grip strength and self care skills were found to 
have improved since October 1998.

In March 1999, the veteran claimed that he had fallen and had 
a resulting increase in his right shoulder pain.  An 
outpatient record of June 1999 reported his complaint of 
increased right shoulder discomfort for the past two months 
after a fall.  Active range of motion in the right shoulder 
was from 0 to 40 degrees abduction and passive range was from 
0 to 90 degrees.  There was tenderness around the humeral 
head.  The assessments included decreased range of motion and 
pain in the right shoulder, and right shoulder rotator cuff 
tear.  An outpatient record of late June 1999 noted active 
flexion from 0 to 45 degrees and active abduction from 0 to 
40 degrees.  Passive flexion was from 0 to 90 degrees and 
passive abduction was from 0 to 85 degrees.  The impression 
was right rotator cuff tear.  Range of motion studies 
conducted in July 1999 noted similar results to those of June 
1999.

An magnetic resonance image (MRI) was taken of the right 
shoulder joint in August 1999.  This MRI found complete loss 
of articular cartilage of the right shoulder joint with a 
subchondral cyst in the head of the humerus and glenoid fossa 
and loss of joint space.  It was opined that this strongly 
suggested an old inflammatory disease such as rheumatoid 
arthritis associated with a secondary osteoarthritis.  There 
was also effusion in the shoulder joint and nearby tendons.  
Some of the tendons appeared somewhat thin.  There was no 
tear of the rotator cuff.

The veteran was seen at a VA orthopedic clinic in August 
1999.  He complained of increased right shoulder pain that 
had been relieved in the past with steroid injections.  He 
claimed that he was unable to use his right arm.  It was 
noted that physical therapy treatments had been discontinued.  
On examination, passive range of motion in the right shoulder 
was from 0 to 90 degrees flexion and abduction.  There was 
severe pain with active range of motion that limited it to 20 
degrees.  His sensation in the right arm was intact.  X-rays 
and MRI were noted to reveal severe osteoarthritis.  The 
assessment was severe osteoarthritis of the right shoulder.  

In late August 1999, he received a steroid injection in the 
left shoulder.  The injection resulted in complete relief of 
the right shoulder pain and increased range of motion.  His 
muscle strength was 4+ out of 5.

On October 27, 1999, the veteran was hospitalized after a 
fall had injured his left hip.  A physical therapy record of 
October 1999 noted that his right upper extremity had 
decreased range of motion and, overall, he had poor 
endurance.  An OT record of November 1999 noted his complaint 
of constant pain in his right shoulder at a level of seven to 
eight.  

Passive range of motion in the right shoulder was flexion 
from 0 to 120 degrees and abduction from 0 to 80 degrees.  
Active range of motion was flexion and abduction from 0 to 20 
degrees.  Strength in the right shoulder was 2-/5.  No 
sensory deficit was reported in the right shoulder.  It was 
noted that he needed total assistance with all functional 
movements.  However, by late November 1999, his functional 
ability had significantly improved.  His functional ability 
ranged from needing minimal contact assistance to having 
modified independence.

Inpatient examinations of November 1999 noted limited use of 
the right shoulder with muscle strength about the shoulder of 
0/5.  A physical therapy note of November 1999 reported 
active range of motion in the right shoulder from 0 to 75 
degrees with pain and crepitus.  Muscle strength was not 
tested in the right shoulder due to pain.  Endurance was 
noted to be fair.  The assessments included severely limited 
function in the right shoulder due to osteoarthritis.  

An outpatient record of early June 2000 reported the 
veteran's complaints of increased right shoulder pain after 
falling out of a wheelchair.  On examination, there was 
extremely limited active range of motion.  He was unable to 
forward flex his right shoulder and his abduction was limited 
to 10 degrees due to marked pain.  Passive range of motion 
was flexion from 0 to 150 degrees and abduction from 0 to 120 
degrees with marked crepitus.

A right shoulder X-ray of June 2000 revealed severe narrowing 
of the glenohumeral joint with sclerosis of the glenoid and a 
small osteophyte on the inferior aspect of the right humeral 
head.  The impression was marked narrowing of the 
glenohumeral joint that raised the possibility of rheumatoid 
arthritis with superimposed osteoarthritis.  

The veteran was afforded a VA orthopedic examination in June 
2000.  He claimed that he experienced constant pain, 
weakness, stiffness, inflammation, instability, lack of 
endurance, fatigue, and locking in the right shoulder joint.  
It was determined that his dominant upper extremity was on 
the right side.  On examination, there was no evidence of 
heat, redness, swelling, effusion, drainage, abnormal 
movement, or instability.  There was evidence of weakness.  
However, he refused to allow range of motion testing due to 
his reported pain.  Sensation was found to be normal and his 
muscle strength was reported to be 4+/5.  

Also, peripheral pulses and deep tendon reflexes were present 
in the right upper extremity.  The diagnoses included 
osteoarthritis of the right shoulder.  It was noted that his 
current complaints were consistent with this diagnosis.  The 
examiner recommended that he avoid overhead lifting and 
reaching, pushing, pulling, and repetitive motions requiring 
use of the right shoulder.  It was noted that he was bound to 
a wheelchair and was limited in his abilities to perform 
activities in his home.  

The veteran received a VA rheumatology consultation in August 
2000.  The rheumatologist concluded that as the arthritis was 
asymmetrical without small joint involvement, it was unlikely 
that rheumatoid arthritis was involved.

In September 2000, the veteran received a VA orthopedic 
consultation.  He complained of increased right shoulder pain 
after being lifted from his wheelchair two weeks before.  
Examination was noted to be difficult due to his being bound 
by a wheelchair and his severe guarding.  Active range of 
motion was flexion and abduction from 0 to 30 degrees.  

Passive range of motion was flexion from 0 to 110 degrees and 
abduction from 0 to 70 degrees.  There was crepitus on motion 
and the examiner noted the possibility of impingement in the 
right shoulder.  The assessment was glenohumeral arthritis of 
the right shoulder with acute exacerbation.  The examiner 
expected improvement concerning the level of pain.  

An in-home OT visit of August 2001 noted the veteran's 
assertion that his right shoulder pain was at a level of 
seven.  A physical examination in October 2001 shows the 
examiner reported that the veteran continued to have 
significant pain in his right shoulder.  On examination, the 
extremities were warm with no edema.  His peripheral pulses 
were non-palpable.  Muscle strength in the right upper 
extremity was 4/5.

A letter dated in May 2002 was prepared by the veteran's 
treating VA physician.  It was noted that he was now confined 
to an electric mobility device and required the assistance of 
others to transfer from this device to appliances like a 
toilet.  While this physician primarily discussed 
disabilities associated with the lower extremities, he also 
noted that the right shoulder disability contributed to his 
inability to help in his transfers.  It was also noted that 
he had been offered surgery to replace his right shoulder 
joint, but due to the poor results of other prosthesis he had 
received, the veteran declined this operation.  


Analysis

The veteran's right shoulder disability was evaluated 20 
percent disabling effective from June 24, 1998 to March 22, 
2000, and is currently rated 40 percent disabling effective 
from March 23, 2000.  

These evaluations were made under the VA Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(degenerative arthritis) and 5201 (limitation of motion of 
the arm).



The Board notes that the veteran filed a formal claim for an 
increased evaluation for a right shoulder disability and 
hypertension on March 23, 2000.  According to 38 C.F.R. 
§ 3.400, an award of an increased evaluation is to be 
effective from the date the claim was received, or the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date.  38 C.F.R. § 3.400(o)(1), 
(2).  

However, under 38 C.F.R. § 3.155(a) and (c), any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  When a claim has 
been filed which meets the requirements of a formal claim 
under 38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  According to 
38 C.F.R. § 3.157(b)(1), the date of VA outpatient or 
hospital examination will be accepted as the date of receipt 
of an informal claim.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  It appears that the RO determined that the 
veteran's VA medical records received in March and June 2000, 
that obviously were in the possession of VA prior to that 
time, amounted to an informal claim for an increased 
evaluation.  See Bell v. Derwinski, 2 Vet. App. 611, 612 
(Documents in the possession of VA are considered before a VA 
adjudicator, even though they may not be associated with the 
claims file).  

As these records were not associated with the claims file or 
reviewed by the RO until after a formal claim was received by 
the veteran in March 2000, the RO did not have the 
opportunity to provide the veteran with the appropriate 
application form as is required by 38 C.F.R. § 3.155(a).  

Therefore, the date the claims for increased evaluations were 
received in this case is the date that increased 
symptomatology warranting a higher evaluation for either the 
right shoulder disability or hypertension is noted in the VA 
medical records received on March 24, 2000.

An increased evaluation cannot be awarded under the 
provisions of Code 5003, as the highest evaluation awarded 
under this Code is 20 percent.  However, Code 5003 does allow 
higher evaluations under other diagnostic criteria for 
limitation of motion due to degenerative changes in the 
affected joint.  Under Code 5201, limitation of motion in a 
major arm to shoulder level warrants an evaluation of 20 
percent, to midway between the side and shoulder level 
warrants an evaluation of 30 percent, and to 25 degrees from 
the side warrants an evaluation of 40 percent.  

The hospitalization reports of March 1998 noted that the 
veteran had full range of motion in his right shoulder.  The 
medical evidence dated from June 1998 to October 1999 shows 
that while reduced, the veteran still had significant 
functional use of his right shoulder.  During this period, 
range of motion studies consistently noted that the right arm 
could be actively flexed and abducted to proximately midway 
between side and shoulder level; that is range of motion 
between 25 and 100 degrees.  

As the veteran repeatedly noted that his symptoms in the 
right shoulder, primarily pain, were constant and that 
passive range of motion was usually significantly better than 
active motion, the Board finds that the active range of 
motion findings considered limitation of function due to such 
considerations of pain, fatigue, and weakness.  On the basis 
of this evidence, the Board finds that the medical evidence 
shows the veteran had normal range of motion in the right 
shoulder prior to June 18, 1998, and that the range of motion 
in his right shoulder was limited midway between his side and 
shoulder level from June 18, 1998 to October 26, 1999.  
Therefore, a 30 percent evaluation under Code 5201 is 
warranted from June 18, 1998 to October 26, 1999.




However, a 40 percent evaluation under Code 5201 for any 
period prior to October 27, 1999 is not warranted.  Only on 
one occasion in June 1998 was the right arm range of motion 
significantly less than midway between his side and shoulder.  
However, it is clear by the medical evidence that with 
subsequent treatment, range of motion quickly improved.  In 
fact, on numerous occasions between June 18, 1998 and October 
26, 1999, right arm flexion and abduction was greater than 
shoulder level.  

As noted in the prior paragraph, any doubt about this 
substantially better range of motion was resolved in the 
veteran's favor and determined to be predominantly less than 
shoulder level due to such factors as pain, weakness, 
fatigue, and incoordination.  Therefore, the preponderance of 
the medical evidence does not support a 40 percent evaluation 
at any time prior to October 27, 1999.

On October 27, 1999, the veteran was hospitalized.  The 
hospitalization reports indicate that his active range of 
motion during this period was less than 25 degrees from his 
side.  This level of functional impairment has continued to 
the present.  Thus, a 40 percent evaluation under Code 5201 
for right shoulder motion limited to 25 degrees from his side 
is warranted effective from October 27, 1999.  This is the 
highest evaluation authorized under Code 5201 and includes 
the Board's consideration of additional loss of function due 
to such factors as pain on movement, weakness, fatigue, and 
incoordination.

While there is radiological evidence of severe degenerative 
and osteoarthritic changes in the right shoulder joint, there 
is no medical or radiological evidence of malunion, nonunion, 
or dislocation of the right clavicle or scapula.  Neither is 
there any evidence of ankylosis of the right scapulohumeral 
articulation (i.e., the scapula and humerus moving as one 
piece).  In addition, there is no medical evidence of fibrous 
union, nonunion (false flail joint), or loss of the head 
(flail shoulder) of the right humerus.  Thus, consideration 
of the veteran's right shoulder disability under Codes 5200, 
5202, and 5203 would be inappropriate.


Hypertension

Criteria

Initially, the Board notes that the veteran's vascular 
headaches have been evaluated with his hypertension on the 
basis that the headaches are a residual of this disorder.  
However, the rating criteria for vascular headaches 
(migraine) under 38 C.F.R. § 4.124a, Diagnostic Code 8100 are 
substantially different from the criteria evaluating 
hypertension at 38 C.F.R. § 4.104, Diagnostic Code 7101.  
That is, there is no overlapping symptomatology that is 
evaluated by both Codes.  Under such circumstances, 38 C.F.R. 
§ 4.14 requires separate evaluations for each disability.  As 
noted above, further development of the medical evidence is 
required to adequately evaluate vascular headaches, and as 
noted earlier, this disability will be the subject of a later 
decision.

The veteran's hypertension is currently rated 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Codes 7101 
(hypertensive vascular disease).  A 10 percent evaluation 
requires diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1).


Factual Background

The following blood pressure readings are noted in the 
medical evidence of recent years: 
March 1998: 139/83, 143/ 78, 140/81, & 140/83.
November 1999: 128/72, 125/67, 126/76, 105/60, & 
123/71.
March 1999: 140/80.
July 1999: 124/74 & 110/70.
August 1999: 168/94 & 156/80.
October 1999: 134/74, 135/78, 135/77, 109/71, 
146/85, 114/69, 
104/67, & 126/71.
November 1999: 141/77, 125/90, 140/90, 140/80, 
135/80, 135/75,
	131/77, 113/64, 108/59, & 121/68.
January 2000: 164/90.
March 2000: 162/86 & 138/73.
April 2000: 134/78 & 135/62.
June 2000: 115/62.
VA examination of June 2000: 152/80, 148/80, & 
148/80.
February 2001: 158/82.
March 2001: 102/58.
July 2001: 130/70.
August 2001: 158/85 & 102/58.
September 2001: 110/60.
October 2001: 144/70.

The veteran has alleged that his hypertension has become 
worse in recent years.  However, there is no evidence that 
diastolic pressure is predominantly 110 or more or that his 
systolic pressure is predominantly 200 or more.  In fact, all 
the reported blood pressure readings in recent years have 
been substantially below the levels required for a 20 percent 
evaluation under Code 7101.  The electrocardiogram (EKG) 
reports of record have consistently been noted to be within 
normal limits.  

On VA examination in June 2000, the veteran denied any 
history of chest pain, shortness of breath, myocardial 
infarction, or stroke.  It was determined by the examiner 
that there was no objective evidence of end organ damage due 
to hypertension.  The medical evidence is clear that the 
veteran is required to use medication to control his 
hypertension.  Based on the above evidence, the Board finds 
that the preponderance of the evidence does not support an 
evaluation of more than 10 percent for hypertension 
controlled by medication.


Extra-schedular Consideration

According to 38 C.F.R. § 3.321(b)(1), in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

It is noted that the veteran currently has a severe right 
shoulder disability primarily characterized by significant 
limitation of motion in the right arm.  He has accordingly 
been awarded the highest evaluation under Code 5201.  
However, his hypertension appears to be of minimal 
consequence and is apparently controlled by medication.  
There is no allegation or evidence that the veteran's right 
shoulder disability or his hypertension has resulted in his 
being hospitalized in recent years.  The veteran has alleged 
that he cannot work, although he has not asserted that this 
inability to work is solely the result of either his right 
shoulder disorder or his hypertension.  According to the 
evidence of record, he is currently retired.  

Regardless, the level of interference with the veteran's 
industrial abilities due to his right shoulder disability and 
hypertension is fully contemplated in his current evaluations 
under the rating schedule.  Based on this evidence, the Board 
finds that the right shoulder disability and/or hypertension 
do/does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Therefore, these issues do not 
warrant referral for an extra-schedular evaluation.


Conclusion

The medical and lay evidence supports the grant of a 30 
percent evaluation for limitation of motion of the right arm 
under Code 5201 effective from June 18, 1998 to October 26, 
1999 and a 40 percent evaluation effective from October 27, 
1999 to the present time.  However, the preponderance of the 
medical evidence is against further increased evaluations or 
earlier effective dates.  The preponderance of the medical 
evidence also does not warrant the grant of an evaluation in 
excess of 10 percent for hypertension under Code 7101.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
most probative evidence is against the claims of entitlement 
to higher evaluations or earlier effective dates for either 
the right shoulder disability or hypertension, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation of 30 percent from 
June 18, 1998 to October 26, 1999 for degenerative changes of 
the right shoulder is granted, subject to the criteria 
pertaining to the payment of monetary awards.

Entitlement to an increased evaluation of 40 percent from 
October 27, 1999, for degenerative changes of the right 
shoulder is granted, subject to the criteria pertaining to 
the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

